             Case 2:21-cv-02111-MAK Document 1 Filed 05/07/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JANET RAWLINGS                                     x    Civil Action No.
6922 N. Broad Street, Apt. G-3                     :
Philadelphia, PA 19126                             :
                                                   :
                Plaintiff,                         :
        v.                                         :
                                                   :
NATIONAL PASSENGER RAILROAD                        :
CORPORATION DBA AMTRAK                             :
2955 Market Street, 30th Street Station            :
Philadelphia, PA 19104                             :
                                                   :
                                                   :
                    Defendant.                     :
                                                   x

                      DEFENDANT NATIONAL RAILROAD PASSENGER
                    CORPORATION’S (“AMTRAK”) NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1349, 1441, and 1446, defendant National Railroad

Passenger Corporation (“Amtrak”), by and through its counsel, hereby removes to the United

States District Court for the Eastern District of Pennsylvania the case captioned Janet Rawlings v.

National Passenger Railroad Corporation DBA Amtrak, now pending in the Philadelphia Court of

Common Pleas, No. 01963, October 2020 Term, and as grounds for removal states as follows:

    1. Amtrak has been named as a defendant in the above-referenced action now pending in the

        Court of Common Pleas of Philadelphia County, October 2020 Term, No. 01963.

    2. The above-referenced action was commenced by the filing of a Writ of Summons on

        October 27, 2020. (See Writ attached hereto at Exhibit A).

    3. Amtrak was served a copy of the Writ on November 18, 2020. (See Affidavit of Service

        at Exhibit B).




4830-0602-4678v.1
           Case 2:21-cv-02111-MAK Document 1 Filed 05/07/21 Page 2 of 2




    4. On April 8, 2021, plaintiff filed her Complaint, and counsel for Amtrak received same from

        the Philadelphia Court of Common Pleas’ electronic filing system that same date. (See

        plaintiff’s Complaint at Exhibit C)

    5. This Notice of Removal is being filed within thirty (30) days of receipt of the Complaint

        by Amtrak, pursuant to 28 U.S.C. § 1446(b)(1).

    6. The United States District Court for the Eastern District of Pennsylvania has original

        jurisdiction over this action pursuant to 28 U.S.C. § 1331 because Amtrak was created by

        an Act of Congress, 49 U.S.C. § 24101 et seq., and more than half of its corporate stock is

        owned by the federal government. See 28 U.S.C. § 1349. As such, this case is removable

        to this Court pursuant to 28 U.S.C. § 1441(a).

    7. Pursuant to 28 U.S.C. § 1446(a), copies of the pleadings served upon Amtrak are attached

        at Exhibits A and C.

    8. Written notice of the filing of this Notice of Removal will be provided to plaintiff’s counsel,

        and a copy of this Notice of Removal and supporting papers will be filed with the clerk of

        the state court, as provided by 28 U.S.C. § 1446(d).

        WHEREFORE, defendant Amtrak respectfully requests that the action described herein

now pending in the Court of Common Pleas of Philadelphia County be removed to this Court.

                                               Respectfully submitted,

                                               LANDMAN CORSI BALLAINE & FORD P.C.
                                               Attorneys for Defendant
                                               National Railroad Passenger Corporation
                                               ("Amtrak")


                                       BY:     /s/ Devon S. Davis
                                               Devon S. Davis, Esq.

Dated: May 7, 2021

                                                  2
4830-0602-4678v.1
